EXHIBIT 10.29

Loan Number: 1008459




THIRD AMENDMENT TO TERM LOAN AGREEMENT
THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
November 12, 2015, is made by and between RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”), RLJ
LODGING TRUST, a Maryland real estate investment trust (“Parent Guarantor”),
each of the undersigned Lenders party to the Credit Agreement (as defined
below), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).
WHEREAS, Borrower, Parent Guarantor, Administrative Agent and the Lenders party
thereto have entered into that certain Term Loan Agreement dated as of November
20, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not defined
herein have the meanings provided in the Credit Agreement); and
WHEREAS, the parties hereto desire to amend the Credit Agreement to increase the
maximum permitted amount of repurchases of common stock of the Parent Guarantor
from $200,000,000 to $400,000,000, as more particularly set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
1.Amendment. Clause (e) of Section 10.1.(h) of the Credit Agreement is hereby
amended to delete the amount “$200,000,000” now appearing therein and to
substitute “$400,000,000” therefor.
2.    Conditions to Effectiveness. This Amendment shall not be effective until
the Administrative Agent shall have received (i) counterparts of this Amendment
duly executed and delivered by the Borrower and the other Loan Parties, the
Administrative Agent, and the Requisite Lenders, and (ii) all fees and other
amounts due and payable on or prior to the date hereof, including reimbursement
or payment of all reasonable and documented out-of-pocket expenses (including
fees and reasonable and documented out-of-pocket expenses of counsel for the
Administrative Agent) required to be reimbursed or paid by the Borrower in
connection with this Amendment. The Administrative Agent shall notify in writing
the Borrower and the Lenders of the effectiveness of this Amendment, and such
notice shall be conclusive and binding.
3.    Representations and Warranties. The Borrower and the Parent Guarantor each
hereby certifies that: (a)  no Default or Event of Default exists as of the date
hereof or would exist immediately after giving effect to this Amendment; (b) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party are true and
correct in all material respects (unless any such representation and warranty is
qualified by materiality, in which event such representation and warranty is
true



ACTIVE 210761389v.4



--------------------------------------------------------------------------------



and correct in all respects) on and as of the date hereof, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties were true and correct in
all material respects (unless any such representation and warranty is qualified
by materiality, in which event such representation and warranty was true and
correct in all respects) on and as of such earlier date) and except as a result
of transactions permitted by the Credit Agreement, (c) no consent, approval,
order or authorization of, or registration or filing with, any third party
(other than any required filing with the SEC, which the Borrower agrees to file
in a timely manner) is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower and the
Parent Guarantor, enforceable in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein and as may be limited by
equitable principles generally. The Borrower and the Parent Guarantor each
confirms that the Obligations remain outstanding without defense, set off,
counterclaim, discount or charge of any kind as of the date of this Amendment.
Except as expressly provided herein, this Amendment shall not constitute an
amendment, waiver, consent or release with respect to any provision of any Loan
Document, a waiver of any default or Event of Default under any Loan Document,
or a waiver or release of any of the Lenders’ or Administrative Agent's rights
and remedies (all of which are hereby reserved).
4.    Ratification. The Borrower, the Parent Guarantor and each Subsidiary
Guarantor each hereby reaffirms and confirms its obligations under the Credit
Agreement, as amended hereby, and the other Loan Documents.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
6.    Counterparts. To facilitate execution, this Amendment and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.
7.    Headings. The headings of this Amendment are provided for convenience of
reference only and shall not affect its construction or interpretation.
8.    Loan Document. This Amendment shall constitute a Loan Document under the
Credit Agreement.
REST OF PAGE INTENTIONALLY LEFT BLANK

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.


BORROWER:


RLJ LODGING TRUST, L.P.,
a Delaware limited partnership


By:    RLJ Lodging Trust,
a Maryland real estate investment trust,
its sole general partner


By:
/s/ Thomas J. Baltimore, Jr.    
Name: Thomas J. Baltimore, Jr.
Title: President and CEO

PARENT GUARANTOR:


RLJ LODGING TRUST,
a Maryland real estate investment trust


By:
/s/ Thomas J. Baltimore, Jr.    
Name: Thomas J. Baltimore Jr.
Title: President and CEO

SUBSIDIARY GUARANTORS:
RLJ III – C BUCKHEAD, INC.,
a Texas corporation
By:
/s/ Thomas J. Baltimore, Jr.    
Name: Thomas J. Baltimore Jr.
Title: President and Treasurer

RLJ III – EM WEST PALM BEACH, INC.,
a Texas corporation
By:
/s/ Thomas J. Baltimore, Jr.    
Name: Thomas J. Baltimore Jr.
Title: President and Treasurer


[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------




EACH OF THE REMAINING SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO
By: RLJ LODGING TRUST, L.P.,
a Delaware limited partnership,     the direct or indirect holder of all
controlling interests in such Subsidiary Guarantor

By: RLJ LODGING TRUST, a Maryland real estate investment trust, its sole general
partner
By:
/s/ Thomas J. Baltimore, Jr.    
Name: Thomas J. Baltimore Jr.
Title: President and CEO

[Signatures Continued on Next Page]



[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a Revolving Credit Lender and Term
Loan Lender
By:
/s/ Mark F. Monahan    
Name: Mark F. Monahan    
Title: Senior Vice President

[Signatures Continued on Next Page]



[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------






PNC Bank, National Association, as a Term Loan Lender
By:
/s/ Katie Chowdhry    
Name: Katie Chowdhry    
Title: Assistant Vice President

[Signatures Continued on Next Page]





[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, as a Term Loan Lender
By:
/s/ Ashish Tandon    
Name: Ashish Tandon    
Title: Vice President

[Signatures Continued on Next Page]











[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------




Regions Bank, as a Term Loan Lender
By:
/s/ T. Barrett Vawter    
Name: T. Barrett Vawter    
Title: Vice President

[Signatures Continued on Next Page]



[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Revolving Credit Lender and as a Term Loan Lender
By:
/s/ Joshua Freedman    
Name: Joshua Freedman    
Title: Authorized Signatory

[Signatures Continued on Next Page]



[RLJ – Third Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Revolving Credit Lender and as a Term
Loan Lender
By:
/s/ Glenn A Page    
Name: Glenn A. Page    
Title: Senior Vice President

[Signatures Continued on Next Page]
ANNEX I

SUBSIDIARY GUARANTORS
 
Subsidiary Guarantor
1.    
RLJ C Charleston HD, LLC
2.    
RLJ C HOUSTON HUMBLE, LP
3.    
RLJ C NY Upper Eastside, LLC
4.    
RLJ C PORTLAND DT, LLC
5.    
RLJ C WAIKIKI, LLC
6.    
RLJ CABANA MIAMI BEACH, LLC
7.    
RLJ DBT KEY WEST, LLC
8.    
RLJ EM IRVINE, LP
9.    
RLJ EM Waltham, LLC
10.    
RLJ HGN Emeryville, LP
11.    
RLJ HP Fremont, LP
12.    
RLJ HP Madison DT, LLC
13.    
RLJ HY ATLANTA MIDTOWN, LLC
14.    
RLJ HyH Charlotte, LLC
15.    
RLJ HyH Cypress, LP
16.    
RLJ HyH Emeryville, LP
17.    
RLJ HyH San Diego, LP
18.    
RLJ HyH San Jose, LP
19.    
RLJ HyH San Ramon, LP
20.    
RLJ HyH Santa Clara, LP
21.    
RLJ HyH Woodlands, LP
22.    
RLJ II – AUSTIN SOUTH HOTELS, LP
23.    
RLJ II – C AUSTIN AIR, LP
24.    
RLJ II – C AUSTIN NW, LP
25.    
RLJ II – C CHICAGO MAG MILE, LLC
26.    
RLJ II – C HAMMOND, LLC
27.    
RLJ II – C LOUISVILLE NE KY, LLC
28.    
RLJ II – C MIRAMAR, LLC
29.    
RLJ II – C MISHAWAKA, LLC
30.    
RLJ II – C SALT LAKE, LLC
31.    
RLJ II – C SUGARLAND, LP
32.    
RLJ II – F AUSTIN S, LP
33.    
RLJ II – F CHERRY CREEK, LLC
34.    
RLJ II – F HAMMOND, LLC
35.    
RLJ II – F KEY WEST, LLC
36.    
RLJ II – F SAN ANTONIO DT, LP
37.    
RLJ II – HA CLEARWATER, LLC
38.    
RLJ II – HA FORT WALTON BEACH, LLC
39.    
RLJ II – HA GARDEN CITY, LLC
40.    
RLJ II – HA MIDWAY, LLC
41.    
RLJ II – HG MIDWAY, LLC
42.    
RLJ II – HOLX MERRILLVILLE, LLC
43.    
RLJ II - HOLX Midway, LLC
44.    
RLJ II – INDY CAPITOL HOTELS, LLC
45.    
RLJ II – MH DENVER S, LLC
46.    
RLJ II – MH MIDWAY, LLC
47.    
RLJ II – R AUSTIN NW, LP
48.    
RLJ II – R AUSTIN S, LP
49.    
RLJ II – R FISHERS, LLC
50.    
RLJ II – R HAMMOND, LLC
51.    
RLJ II – R HOUSTON GALLERIA, LP
52.    
RLJ II – R LOUISVILLE CO, LLC
53.    
RLJ II – R LOUISVILLE DT KY, LLC
54.    
RLJ II – R MERRILLVILLE, LLC
55.    
RLJ II – R MIRAMAR, LLC
56.    
RLJ II – R PLANTATION, LLC
57.    
RLJ II – R SALT LAKE CITY, LLC
58.    
RLJ II – R SAN ANTONIO, LP
59.    
RLJ II – R SUGARLAND, LP
60.    
RLJ II – RH BOULDER, LLC
61.    
RLJ II – RH PLANTATION, LLC
62.    
RLJ II – S BAKERSFIELD, LP
63.    
RLJ II – S LONGMONT, LLC
64.    
RLJ II – SLE MIDWAY, LLC
65.    
RLJ III – C Buckhead, Inc.
66.    
RLJ III – DBT Columbia, LLC
67.    
RLJ III – DBT Metropolitan Manhattan, LP
68.    
RLJ III – EM Fort Myers, LLC
69.    
RLJ III – EM Tampa DT, LLC
70.    
RLJ III – EM West Palm Beach, Inc.
71.    
RLJ III – F Washington DC, LLC
72.    
RLJ III – F26 Manhattan, LLC
73.    
RLJ III – HA Denver Tech Center, LLC
74.    
RLJ III – HA Houston Galleria, LP
75.    
RLJ III – HA West Palm Beach Airport, LLC
76.    
RLJ III – HG New Orleans Convention Center, LLC
77.    
RLJ III – HG West Palm Beach Airport, LLC
78.    
RLJ III – HGN Durham, LLC
79.    
RLJ III – HGN Hollywood, LP
80.    
RLJ III – HGN Manhattan, LLC
81.    
RLJ III – HGN Pittsburgh, LP
82.    
RLJ III – R Columbia, LLC
83.    
RLJ III – R National Harbor, LLC
84.    
RLJ III - R Silver Spring, LLC
85.    
RLJ III – RH Pittsburgh, LP
86.    
RLJ III – St. Charles Ave Hotel, LLC
87.    
RLJ R Atlanta Midtown, LLC
88.    
RLJ R HOUSTON HUMBLE, LP
89.    
RLJ S Hillsboro, LLC
90.    
RLJ II – C GOLDEN, LLC
91.    
RLJ II – C LONGMONT, LLC
92.    
RLJ II – C LOUISVILLE CO, LLC
93.    
RLJ II – C MIDWAY, LLC
94.    
RLJ II – C AUSTIN S, LP
95.    
RLJ II – F MIDWAY, LLC
96.    
RLJ II – R GOLDEN, LLC
97.    
RLJ II – R LONGMONT, LLC
98.    
RLJ II – R WARRENVILLE, LLC
99.    
RLJ II – R LOUISVILLE NE KY, LLC
100.    
RLJ II – R NOVI, LLC
101.    
RLJ II – R AUSTIN PARMER, LP
102.    
RLJ II – S WESTMINSTER, LLC
103.    
RLJ II – S MISHAWAKA, LLC
104.    
RLJ II – S LOUISVILLE KY, LLC
105.    
RLJ II – S AUSTIN N, LP
106.    
RLJ C SAN FRANCISCO, LP
107.    
RLJ HS SEATLLE LYNNWOOD, LLC
108.    
RLJ HP WASHINGTON DC, LLC
109.    
RLJ II – R OAK BROOK, LLC
110.    
RLJ S HOUSTON HUMBLE, LP








[RLJ – Third Amendment to Term Loan Agreement]